DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ishizuka (U.S. Pub. No. 2009/0319157).
Regarding claim 7, Ishizuka discloses a fuel system controller configured to: receive an output pressure signal from a pressure sensor; transform the output pressure signal to the frequency domain to generate frequency content of the output pressure signal; and diagnose a condition of a fuel pump based at least in part on the frequency content of the output pressure signal, the fuel pump fluidly coupled to a fuel injector via a common fuel rail, and the fuel injector is operable to inject fuel to a cylinder of an engine (Ishizuka shows a fuel pump with a pressure sensor that it transforms into “frequency content” in its graphs so as to determine fueling of the engine).
Regarding claim 16 which depends from claim 7, Ishizuka discloses wherein the controller is configured to diagnose a condition of the fuel injector based at least in part on the frequency content of the output pressure signal (The system is analyzing the frequency content so as to understand the fuel flow through the injector).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka (U.S. Pub. No. 2009/0319157) in view of Fujino (U.S. Pat. No. 7,798,872).
Regarding claim 1, Ishizuka discloses A fuel system, comprising: 
a fuel pump (11) operable to increase fuel pressure from a first pressure to a second pressure, the fuel pump including a plurality of pumping chambers (paragraph 76), each pumping chamber including a piston actuatable by one or more cam lobes coupled to a common pump drive shaft (paragraph 76 discloses multiple pressure chambers with at least “three plungers”); 
a common fuel rail (12) fluidly coupled to the fuel pump and to a fuel injector (20), and the fuel injector is operable to inject fuel to a cylinder of an engine (paragraph 72); 
a pressure sensor (20a) operable to detect a pressure of fuel in the common fuel rail; and 
a controller (30) operable to: receive an output pressure signal from the pressure sensor; 
transform the output pressure signal to the frequency domain to generate frequency content of the output pressure signal (The measurements in terms of time is how the “frequency domain” will be understood.  This is shown in the graphs.); and diagnose a condition of the fuel pump based at least in part on the frequency content of the output pressure signal (fig. 3, 4, 13 and 15 each use the pressure sensor information to change injection of fuel).
Ishizuka does not disclose each pumping chamber further including a respective check valve.
Fujino, which deals in fuel systems, teaches each pumping chamber further including a respective check valve (36b)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Ishizuka with the check valve of Fujino because this prevents back flow (col. 6, lines 5-10).
Regarding claim 2 which depends from claim 1, Ishizuka discloses wherein the controller is operable to identify a primary frequency (paragraph 114 discloses determining a peak) component of the frequency content and one or more key frequency components (paragraph 115 discloses other key components) of the frequency content and diagnose the condition of the fuel pump based at least in part on the primary frequency component of the frequency content and one or more key frequency components of the frequency content.
Regarding claims 3 and 8 which depends from claims 2 and 7 respectively, Fujino discloses wherein the controller is operable to diagnose the fuel pump as being degraded in response to a magnitude of the primary frequency component changing relative to an expected primary magnitude (claim 2 discloses that the peak frequency being below a certain threshold would be diagnosed as “abnormal”) and/or in response to a respective magnitude of one or more of the one or more key frequency components changing relative to a respective expected key magnitude (primary option addressed).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Ishizuka with the abnormal pressure threshold of Fujino because this shows that air is being pumped instead of fuel (col. 2, lines 33-40).
Regarding claim 4 which depends from claim 2, Ishizuka discloses wherein the controller is operable to identify the primary frequency component based on a rotational frequency of the fuel pump drive shaft and a number of fuel pump pumping actions per rotation of the fuel pump drive shaft (the peak pressure would be measured due to each pumping action which is based on the rotation frequency and pumping actions).
Regarding claims 5 and 11 which depends from claims 1 and 7 respectively, Fujino discloses wherein the controller is operable to adjust one or more engine operating parameters in response to the diagnosed condition of the fuel pump comprising a degradation condition (116 stops the engine).
Regarding claims 6 and 12 which depends from claims 5 and 11 respectively, Fujino discloses wherein the one or more engine operating parameters comprise one or more of a fuel injection timing (speed option addressed), an inlet metering valve position (speed option addressed), an engine speed (adjusted to zero), an engine horse power limit (speed option addressed), an injection duration limit (speed option addressed), an exhaust gas recirculation level (speed option addressed), a selection of cylinders of the engine to be skip fired (speed option addressed), and engine protection or deration parameters (speed option addressed).
Regarding claim 13 which depends from claim 7, Fujino discloses wherein the controller is operable to output a notification of the diagnosed condition and/or set a diagnostic code responsive to diagnosing the condition (the signal to turn the engine off can be considered a diagnostic code).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka (U.S. Pub. No. 2009/0319157) in view of Surnilla (U.S. Pat. No. 9,303,583)
Regarding claim 9 which depends from claim 7, Ishizuka does not disclose wherein the controller is operable to diagnose a degraded check valve of the fuel pump.
Surnilla, which deals in fuel pumps, teaches wherein the controller is operable to diagnose a degraded check valve of the fuel pump (col. 9, 23-30).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Ishizuka with the check valve diagnostic of Surnilla because this can effect the amount of fuel supplied by the pump (col. 9, lines 32-36).

Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka (U.S. Pub. No. 2009/0319157) in view of Sinclair (U.S. Pat. No. 8,516,995).
Regarding claim 10 which depends from claim 7, Ishizuka does not disclose wherein the controller is operable to diagnose a degraded cam lobe of the fuel pump.
Sinclair, which deals in fuel pumps, teaches wherein the controller is operable to diagnose a degraded cam lobe of the fuel pump (col. 9, lines 29-35).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Ishizuka with the fuel pump monitoring of Sinclair because this allows an understanding of the performance of each pump element (col. 9, lines 30-35).
Regarding claim 15 which depends from claim 7, Sinclair discloses wherein the controller is configured to, prior to receiving the output pressure signal from the pressure sensor, adjust one or more engine operating parameters in order to operate the fuel pump at 60% or greater saturation (fig. 2 shows pump being monitored at greater than 60% saturation).

Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims require a differentiation between degradation of a fuel metering valve upstream of a fuel pump and a degradation of the fuel pump through the analysis of a pressure sensor downstream of the fuel pump.

Claims 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims require two fuel pumps both with multiple pump chambers connected to a common pump drive shaft.  These pumps each have an inlet metering valve that is controlled closed so as to only operate one pump at a time.  The pumps are associated with pressure signals that analyze the pressure output of the pumps in the frequency domain in order to diagnose the pump.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747